DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 08/29/2022. Claims 1, 30, 32, 35, 36, 38, 39, 42 and 50 were amended. Claims 51-69 were newly added. Claims 2-25 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 29, 42, 53, 58, 63 and 68 are objected to because the following reason: 
Regarding claims 1 and 42, the limitation “wherein the first surface on the first plane extends radially outwardly of the exterior surface of the at least two ribs” is indefinite for lacking clear antecedent basis for “the first surface on the first plane”. The claim recites a “first surface defining a first plane” (claim 1, line 5; and claim 42, line 5) but not “a first surface on the first plane”.
For the purpose of examination, the limitation will be interpreted to mean “wherein the first surface defining the first plane extends radially outwardly of the exterior surface of the at least two ribs”.
Claims 29, 53, 58, 63 and 68 also mention the limitation “the first surface on the first plane” which are objected to for the same reason as discussed above.

Allowable Subject Matter
Notwithstanding the objections, above, claims 1, 42 and all claims depending therefrom recite allowable subject matter. 
Specifically, the closest prior art of Woehr (U.S. Pub. 2006/0155245 A1, hereinafter “Woehr”) in view of Argentine (U.S. Pub. 2011/0282286 A1) does not appear to render obvious that the first surface on the first plane (interpreted to mean the first surface defining the first plane) extends radially outward of the exterior surface of each of the at least two ribs. 
The secondary reference of Argentine (which was relied upon for its teaching of a  valve having a first side with a first surface defining a first plane and a second portion on the same side recessed from the first plane, and at least two ribs on the same side, each of the ribs having an exterior surface extending from a point outside a circular boundary defined by a slit in the valve) does not appear to disclose that the first surface on the first plane extends radially outwardly of the exterior surface of each of the at least two ribs. Instead, the ribs 64 extend completely to an outer edge that is circumferential with a radial edge 65 of the valve, and no additional surface extends beyond the ribs 64 in the same plane as the first surface.
Claim 35, 36, 38, 39, and all claims depending therefrom are allowed.
Notwithstanding the objections above, claims 51-69 are allowed as they depend from allowable claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/02/2022